In the instant case, the bill of exceptions, although allowed below, presents, in and of itself, no question of law for appellate review.
This Court can not, in acting on the exceptions, consider the report of the evidence, nor the rulings of law, nor the conclusions of law of the justice before whom, jury waived, the trial (subject to reserving exceptions) was, except the evidence and the rulings and conclusions are made a part of the bill of exceptions. They are not so made. There is in the bill no affirmative showing of reversible error. The excepting defendants take nothing by their fatally defective exceptions. Jones v. Jones, 101 Me., 447, 450, 64 A., 815; Doylestown Agricultural Co. v. Brackett, Shaw & Lunt Co., 109 Me., 301, 84 A., 146; Hurley v. Farnsworth, 115 Me., 321, 98 A., 821; Feltis v. Power Co., 120 Me., 101, 112 A., 906; State v. Belanger, 127 Me., 327, 143 A., 170. Exceptions overruled.